This cause was litigated below on the identical question considered and decided this date in Penn Mutual Life Insurance Company v. Louis Moscovitz. It was originally initiated in the Civil Court of Record of Duval County. A plea on equitable grounds was tendered to the declaration and was stricken on motion. On appeal to the Circuit Court, the judgment of the Civil Court of Record was reversed. The judgment of the Circuit Court was brought here for review on certiorari. On the main consideration we quashed the judgment of the Circuit Court because of the insufficiency of the plea on equitable grounds.
On rehearing we are urged to review and to overrule our former holding and to determine whether or not a plea on equitable grounds may be entertained and adjudicated by Civil Courts of Record in this State.
On the first question it is sufficient to say that we have reviewed our former holding and our conclusion is that *Page 574 
the views as therein expressed must be and are hereby reaffirmed. Penn Mutual Life Insurance Co. v. Louis Moscovitz, decided this date, embodies a fuller discussion of our views on this point.
On the second question we premise our statement with a statement of the statutory authorization that equitable pleadings in common law actions are authorized by Section 2635, Revised General Statutes of 1920, Section 4301, Compiled General Laws of 1927, the pertinent part of which is as follows:
"The defendant in any cause in any of the courts of this state in which, if judgment were obtained, he would be entitled to relief against such judgment on equitable grounds, may plead by plea or subsequent pleading the facts which entitle him to such relief by way of defense."
Civil Courts of Record are created under Section 5156, Compiled General Laws of 1927, their jurisdiction is limited to amounts not exceeding five thousand dollars, they are common law courts, and have no equity jurisdiction, neither have they jurisdiction in tax matters, ejectment causes, actions involving the title or boundaries to real estate, nor those relating to forcible entry or unlawful detention.
The statute, Section 2635, Revised General Statutes of 1920,supra, authorizes "any of the courts of this State" to entertain pleas on equitable grounds. True, this statute came into existence long before the one creating Civil Courts of Record but we think it must be ambulatory, otherwise it results in a confused practice, in that in counties where Civil Courts of Record are created, litigants would be precluded from availing themselves of any defense they may have on equitable grounds in causes where the amount in litigation was less than five thousand dollars unless it was *Page 575 
within the jurisdiction of some other court in which the cause was cognizable. In counties having Civil Courts of Record they supersede all others in civil matters in the field of their jurisdiction.
A plea on equitable grounds under the statute authorizing them amounts to nothing more in effect than a plea in bar to a common law declaration. Under Section 2657, Revised General Statutes of 1920, Section 4303, Compiled General Laws of 1927, the court before whom they are filed is authorized to strike them on such terms as he deems reasonable if they cannot be properly dealt with by a court of law.
It is not essential that common law courts be authorized to exercise Chancery jurisdiction, to enable them to judge of the sufficiency of and try a plea on equitable grounds when offered as a defense in a common law action. Offering the plea does not shift the cause to the chancery side of the docket. The judge merely adjudicates its status and if found sufficient for the purpose presented, the cause proceeds at common law. If the contents of the plea are such that it cannot be so treated it becomes the duty of the judge to strike it under such conditions as he may deem appropriate.
From this it follows that a plea on equitable grounds may be offered as a defense in common law actions in the Civil Courts of Record in this State.
Our former opinion herein is reaffirmed on rehearing.
Affirmed on rehearing.
ELLIS, P. J., and BUFORD, J., concur.
WHITFIELD, C. J., and BROWN and DAVIS, J. J., concur in the opinion and judgment. *Page 576